Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                         No. 04-14-00187-CV

                                   IN THE MATTER OF J.D.C.

                        From the 436th District Court, Bexar County, Texas
                                 Trial Court No. 2012JUV01630
                           The Honorable Lisa Jarrett, Judge Presiding 1

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED.

        SIGNED October 8, 2014.


                                                     _____________________________
                                                     Catherine Stone, Chief Justice




1
 Associate Judge Yvonne M. Gomez presided over the disposition hearing and recommended the order modifying
disposition, which was signed and entered by the Honorable Lisa Jarrett.